Appendix A

 

PROMISSORY NOTE

 

$175,000 (as of August 15, 2008)

OR

Reston, Virginia

$175,000 (as of December 29, 2008

 

FOR VALUE RECEIVED, the undersigned, [___________], an individual with an
address of [____________________] ("Maker") hereby promises to pay to the order
of SkyTerra Communications, Inc., a Delaware corporation ("Company") whose
address is 10802 Parkridge Boulevard, Reston, Virginia 20191, or to such other
person or place as the holder hereof may from time to time designate in writing
to Maker, the principal sum of (i) as of August 15, 2008 [__________________]
Dollars ($[______]) or, as of [________ __, 200_], [__________________] Dollars
($[______]), in either case, upon the occurrence of certain events as set forth
in this Note. Amounts owing hereunder shall be payable in lawful money of the
United States of America.

The principal sum shall be due and payable in full within 30 days following the
date upon which (i) the Company gives notice to the Maker that his employment
with the Company is terminated for “Cause,” as defined in the SkyTerra
Communications, Inc. 2006 Equity and Incentive Plan, or (ii) the Maker gives
notice to the Company that he is terminating his employment with the Company for
any reason or for no reason.

This Promissory Note and the Maker’s obligations hereunder shall expire on
August 15, 2010, provided that as of such date, (i) the Maker is employed by the
Company, (ii) the Company has not given notice to the Maker that his employment
with the Company is terminated for Cause and (ii) the Maker has not given notice
to the Company that he is terminating his employment with the Company.

If suit is brought to collect this Note, the Note holder shall be entitled to
collect all reasonable costs and expenses of suit, including, but not limited
to, reasonable attorney fees and expenses.

The Maker hereby waives presentment, demand, notice of protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note. Maker further waives, to the fullest extent
permitted by law, the right to (i) plead any statutes of limitations as a
defense to any demand on this Note, and (ii) a jury trial in action brought by
any Note holder to enforce this Note.

This Note shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia. If any provision of this Note or any application of
such provision shall be declared by a court of competent jurisdiction to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other application of

 

--------------------------------------------------------------------------------

such provision or any other provisions hereof which shall, to the fullest extent
possible, remain in full force and effect and shall not effect the Maker's
obligation to make the required payment pursuant to the terms this Note.
Wherever used, the words "Company" and "Maker" shall include their respective
successors and assigns. This Note may not be changed orally, but only by an
agreement in writing signed by the parties hereto.

IN WITNESS WHEREOF, Maker has duly executed this Note at the place and as of the
date first above written.

 

 

 

 

2

 



 

 